Citation Nr: 1412825	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  13-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to August 1956.  The Veteran died in September 2011, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for cause of death.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claim. The Board has reviewed the documents in both the paper claims file and the electronic claims.

Additional evidence has been received since the RO issued the most recent supplemental statement of the case in 2013.  In January 2014, the appellant's, through her representative, waived RO consideration of any evidence received since the last supplemental statement of the case. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2011.  The cause of death was determined to be aspiration pneumonia, dysphagia profound, Parkinson's Disease and dementia, and adult failure to thrive and end stage dementia were determined to be other significant conditions contributing to death.  

2.  At the time of the Veteran's death, he was service-connected for migraine headaches, rated as 50 percent.  

3.  The preponderance of the evidence is against a finding that the Veteran's cause of death is attributable to service, any incident of service, or a service-connected disability.  
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

In correspondence dated in February 2012 prior to the August 2012 rating decision the RO satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the appellant of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The letter also notified the appellant of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, specifically in the context of a claim for cause of death benefits (DIC) under 38 U.S.C.A. § 1310, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The February 2012 letter informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death, and what information and evidence was needed to support a claim for DIC.  As such, the Board concludes that the letter provided the information to the appellant prescribed in Hupp.

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the appellant over the course of this appeal, the appellant clearly has actual knowledge of the evidence she is required to submit in this case; and (2) based on the appellant's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the appellant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the appellant was continuously represented by an experienced national service organization.  She has submitted argument in support of her claim and has asserted that the Veteran's death was due to his service-connected migraine headaches.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection and show that the appellant was aware of the disability for which the Veteran had established service connection.  Thus, the Board finds that the appellant has actual knowledge as to the information and evidence necessary for her to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the appellant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the appellant are to be avoided).

VA has also done everything reasonably possible to assist the appellant with respect to her claim for benefits.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the claims file was sent to a VA examiner in April 2012 for an opinion as to the Veteran's cause of death.  As the appellant had submitted additional evidence after the opinion was rendered, an addendum was completed in March 2013.  The examiner considered the Veteran's service treatment records, post-service treatment records, and the appellant's contentions.  Based on the foregoing, the examiner concluded that the Veteran's death was not to an event, disease, or injury incurred during active service or due to a service-connected disability.  Therefore, as the opinions were based on review of the claims file, including the appellant's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the appellant's claim for service connection for the cause of the Veteran's death.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the appellant's claim.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has declined the opportunity to provide testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.


Legal Criteria

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a)(2013).  

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b)(2013).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(2013).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (concerning a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374(2002) (concerning tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (concerning flatfoot).  That notwithstanding, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Factual Background and Analysis

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  She maintains that the Veteran's service connected migraine headaches were due to brain injury in service, and alleges that there has been a great increase in the numbers of patients who have suffered brain injuries that have been linked to headaches and migraines, and then to dementia and/or Parkinson's disease and/or Alzheimer's disease.  

In the instant case, the Veteran died in September 2011, or approximately 55 years after his separation from service at the age of 80.  The Veteran's death certificate listed the cause of death as aspiration pneumonia, dysphagia profound, Parkinson's disease and dementia, and adult failure to thrive and end stage dementia were determined to be other significant conditions contributing to death.  

At the time of the Veteran's death, he was service-connected for migraine headaches, rated as 50 percent.  

The Veteran's service treatment records (STRs) show that he complained of headaches when exposed in bright light in March 1955, and a June 1956 record shows a two year history of headaches.  An STR dated in June 1956 indicates that the Veteran suffered a contusion of his skull from syncope.  He was also diagnosed with migraines and tension headaches.  Notably, his STRs are silent for any treatment for or complaints of aspiration pneumonia, dysphagia, Parkinson's disease or dementia.  Further, these records show no treatment for adult failure to thrive and end stage dementia.  

In April 2012, the Veteran's claims file was sent to a VA examiner for an opinion as to the cause of his death.  Following review of the entire claims file, the examiner opined that it is at least as likely as not that the Veteran's head injuries sustained during service, for which he was treated while in service, contributed to his death from dementia and/or Parkinson's disease substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  He explained that there was no increase of severity or continuity to suggest that these episodes of injury in any way related to his death as noted in his death certificate.  He elaborated that at most his concussive injuries would be considered mild and self-limited.  

The examiner also opined that it is not at least as likely as not that the Veteran's service connected migraines contributed to his death from dementia and/or Parkinson's disease substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  His rationale was that migraines are not known to cause dementia or Parkinson's disease.  The basis for that conclusion was that migraine headaches' etiology is considered to be caused by vascular dilation of the blood supply to the brain on a temporary basis and therefore is not the cause of the Veteran's dementia or Parkinson's disease.  

Subsequent to April 2012, the appellant submitted additional evidence, including research articles and studies, and the VA examiner accordingly provided a supplemental opinion March 2013.  He opined that it is not at least as likely as not that the Veteran's service-connected headaches were caused by head injuries which occurred in his military service.  He explained that the Veteran's head injuries were considered mild at the time of diagnosis as noted in the medical charts with normal neurologic findings.  His episode of syncope was considered the cause of his fall and not related to the trauma associated with falling backwards and hitting his head at the time.  In addition, no mention of loss of consciousness beyond 30 minutes was noted, which is the threshold of unconsciousness for moderate traumatic brain injury.  

He also opined that it is not at least as likely as not that the head injuries sustained in military service led to his Parkinson's disease and/or dementia.  His rationale was that while there has been found to be an increased incidence of head trauma by history in people with Parkinson's, except for repeated trauma (e.g. boxing), there is no direct cause and effect noted.  The examiner noted that the Veteran's head trauma was mild and occurred rarely; and in addition, a possible connection as noted in the literature does not rise to proof.

Finally, the examiner opined that it is not at least as likely as not that the Veteran's service connected migraines caused or materially contributed to his death as noted in the death certificate from aspiration pneumonia, dysphagia, and Parkinson's and dementia.  He explained that aspiration pneumonia is caused by the loss of function of the swallowing mechanism, whereby gastric contents are not blocked from entering the respiratory system and are extremely toxic to the lungs.  This loss of function is related to the Parkinson's effect on coordination at the neurologic level.  He also explained that migraine headaches associated with aura are noted to be a risk factor for strokes especially in young women.  The examiner stated that he could find no evidence in his research for an increased risk for Parkinson's disease.  

A May 2013 letter from Dr. D. states that it is a possibility that the Veteran's dementia could be related to traumatic brain injury from an apparent fall with loss of consciousness that involved a head contusion.  However, Dr. D. also noted that he did not have more extensive facts "regarding the incident in 1956."

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the cause of the Veteran's death was due to a service-connected disability or is otherwise related to his military service.  In other words, the Board finds that the Veteran did not have any service-connected disabilities or in-service injury that contributed substantially and materially to his death, combined to cause his death, or aided and lent assistance to the production of his death.  

As mentioned, Dr. D. suggests in his May 2013 letter that the Veteran's dementia could be related to traumatic brain injury.  Although the physician is competent to so opine, and the Board does not question the sincerity of the physician's opinion, the Board finds it is less probative than the VA opinion of record.  Dr. D. merely indicates the possibility of a relationship between the Veteran's dementia and traumatic brain injury.  However, he also noted that such brain injury was due to "an apparent fall with loss of consciousness that involved a head contusion."  Dr. D. did not provide an explanation of how he came to the conclusion that the Veteran had an apparent loss of consciousness given the lack of such in contemporaneous service treatment records.  However, the VA examiner noted that the STRs did not indicate that the fall that led to the skull contusion involved any loss of consciousness, and explained that such loss of consciousness lasting beyond 30 minutes is the threshold of unconsciousness for moderate traumatic brain injury.  

Dr. D. also acknowledged that he did not have extensive facts regarding the head injury in service.  In contrast, the VA examiner's opinions were made following complete review of the relevant records, including the STRs and post service treatment records, and considered the articles and studies submitted by the appellant.  The examiner provided a detailed rationale for his opinions.  As such, the Board finds the VA examiner's opinion both credible and highly probative, and affords its more weight.  

Although the appellant has submitted medical articles indicating that head injuries may cause dementia; that traumatic brain injury increases the risk of Parkinson's disease; and that migraines accompanied by auras are associated with head trauma, the VA examiner has considered these possible associations in reaching his conclusions.  He noted specifically that migraines with auras are associated with strokes, but was unable to find evidence of increased risk for Parkinson's disease, and explained why the type of head injury the Veteran had sustained did not lead to Parkinson's disease and/or dementia.  The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's Parkinson's disease and dementia is linked to his service-connected migraines.  However, the most probative medical evidence of record does not support these contentions.  As a lay person who has not been shown to be capable of making this specific medical conclusion, the appellant's statements that the Veteran's service-connected headaches ultimately contributed to his death are substantially outweighed by the conclusions of VA examiner's opinion and addendum.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because the matter required medical expertise).  

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's cause of death (due to aspiration pneumonia, dysphagia profound, Parkinson's disease and dementia, and adult failure to thrive and end stage dementia) and his service-connected migraines.  The Board places more weight on the opinion of the competent VA medical professional who provided the April 2012 opinion and addendum, based on review of the medical records and claims file, than on the lay assertions that the Veteran's service-connected disability caused his Parkinson's and dementia, and death, and the speculative opinion of Dr. D.  As such, service connection for the cause of the Veteran's death is not warranted.

Given this evidentiary picture, the preponderance of the evidence is against finding that any service-connected disorder had a causal connection to the Veteran's death.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


